UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
UNITED STATES OF AMERICA CASE NO. 19-cr-0023 1-01
VERSUS JUDGE FOOTE
BOBBY B KIRKENDOLL (01) MAGISTRATE JUDGE HORNSBY
ORDER

The Report and Recommendation of the Magistrate Judge having been considered,
and the parties having waived their objections thereto, and considering the Revised Factual
Basis filed into the record [Record Document 40],

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant’s
guilty plea is accepted, and the court hereby adjudges Defendant guilty of the offense
charged in Counts | and 4 of the Indictment.

THUST DONE AND SIGNED in Shreveport, Louisiana, this [2Maay of

 

 
